                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiffs,                          4:18CR3066

    vs.
                                                       ORDER
SETH MOCK,

                Defendants.


    IT IS ORDERED:

    1)    The motion of David J. Tarrell to withdraw as counsel of record for
          Defendant, (Filing No.55), is granted.

    2)    Defendant’s newly retained counsel, Carlos Monzon, shall promptly
          notify Defendant of the entry of this order.

    3)    The clerk shall delete David j. Tarrell from any future ECF
          notifications herein.

    Dated this 4th day of April, 2019.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
